United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   April 12, 2006

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 05-20117
                          Conference Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

GILBERT REYES FARIAS,

                                       Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. 4:04-CR-93-1
                          --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Gilbert Reyes Farias on

appeal has moved for leave to withdraw and has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967).         Farias

did not respond to counsel’s motion.     Our independent review of

the brief and the record discloses no nonfrivolous issue.

Accordingly, counsel’s motion to withdraw is GRANTED; counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.